927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Respondent,National Treasury Employees Union, Intervenor.
Nos. 87-1716, 88-1005.
United States Court of Appeals, District of Columbia Circuit.
Feb. 25, 1991.

VACATED AND REMANDED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to vacate for mootness, the response thereto and the replies;  the motion for summary enforcement of the decision and order of the FLRA, the response thereto and the reply;  and the motion for summary denial of the FDIC's petition for review in No. 88-1005, the response thereto and the reply, it is


2
ORDERED that the motion to vacate for mootness be granted.  The cases are remanded to the FLRA with instructions to vacate its order as moot.    See Mechling Barge Lines v. United States, 368 U.S. 324 (1961);  United States v. Munsingwear, Inc., 340 U.S. 36 (1950).  It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.